                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             ORANGEBURG DIVISION

 Jabbar J. Straws,                       )
                                         )
                              Plaintiff, )
                                         )           Civil Action No. 5:18-2462-BHH
                    v.                   )
                                                         OPINION AND ORDER
                                         )
 Bryan P. Stirling,                      )
                                         )
                           Defendant. )
 ___________________________________ )

      Plaintiff Jabbar J. Straws (“Plaintiff”), proceeding pro se and in forma pauperis,

brought this civil rights action against Defendant Bryan P. Stirling (“Defendant”) seeking

damages and injunctive relief pursuant to 42 U.S.C. § 1983, for, inter alia, alleged

violations of his rights under the Eighth Amendment to the United States Constitution.

(ECF No. 1.) In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., the

action was referred to United States Magistrate Judge Kaymani D. West for pretrial

handling. On May 31, 2019, Magistrate Judge West issued a Report and

Recommendation (“Report”) recommending that Plaintiff’s motion for preliminary

injunction and temporary restraining order (ECF No. 24) be denied. (See ECF No. 52.)

The Report sets forth in detail the relevant facts and standards of law on this matter and

the Court incorporates them without recitation, summarizing below only in relevant part.

                                    BACKGROUND

      In his motion for preliminary injunction and temporary restraining order, Plaintiff

seeks an injunctive order requiring Defendants to provide him with out-of-cell exercise.

(See ECF No. 24.) He alleges that his Eight Amendment right to be free from cruel and

unusual punishment has been violated because, for a period “going on nine months,” he
has been denied one hour per day of out-of-cell exercise. (ECF Nos. 1-1 at 2; 24 at 2.)

Magistrate Judge West issued her Report on May 31, 2019. (ECF No. 52.) Plaintiff filed

objections on June 17, 2019. (ECF No. 58.) The matter is ripe for adjudication and the

Court now issues the following ruling.

                               STANDARD OF REVIEW

      The Magistrate Judge makes only a recommendation to the Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261, 270-71 (1976).

The Court is charged with making a de novo determination of those portions of the

Report to which specific objection is made, and the Court may accept, reject, or modify,

in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter

with instructions. 28 U.S.C. § 636(b)(1). However, the Court need not conduct a de

novo review when a party makes only “general and conclusory objections that do not

direct the court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). In the absence

of a timely filed, specific objection, the Magistrate Judge’s conclusions are reviewed

only for clear error. See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

                                     DISCUSSION

      The standard for evaluating the issuance of a temporary restraining order

(“TRO”) is the same as that of a preliminary injunction. See U.S. Dep't of Labor v. Wolf

Run Mining Co., 452 F.3d 275, 281 n.1 (4th Cir. 2006) (noting that TROs and

preliminary injunctions are distinguished from one another only by their duration).

                                           2
“[P]reliminary injunctions are extraordinary remedies involving the exercise of very far-

reaching power to be granted only sparingly and in limited circumstances.”

MicroStrategy Inc. v. Motorola, Inc., 245 F.3d 335, 339 (4th Cir. 2001) (citation and

quotation marks omitted). “A [party] seeking a preliminary injunction must establish that

he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the

absence of preliminary relief, that the balance of equities tips in his favor, and that an

injunction is in the public interest.” Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20

(2008) (citation omitted). The primary purpose of injunctive relief is to preserve the

status quo pending a resolution on the merits. Injunctive relief which changes the status

quo pending trial is limited to cases where “the exigencies of the situation demand such

relief.” Wetzel v. Edwards, 635 F.2d 283, 286 (4th Cir. 1980). “A preliminary injunction is

an extraordinary remedy never awarded as of right.” Winter, 555 U.S. at 24 (citing

Munaf v. Geren, 553 U.S. 674, 689-90 (2008)). “In each case, ‘courts must balance the

competing claims of injury and consider the effect on each party of granting or

withholding the requested relief.’” Id. (quoting Amoco Prod. Co. v. Vill. of Gambell, AK,

480 U.S. 531, 542 (1987)). The court must pay particular regard to the public

consequences of employing the extraordinary remedy of injunction. Id. A plaintiff

seeking the imposition of a preliminary injunction and/or TRO must first make a “clear

showing” that he will likely succeed on the merits and a “clear showing” that he will likely

suffer irreparable harm in the absence of preliminary relief. Real Truth About Obama,

Inc. v. Fed. Election Comm'n, 575 F.3d 342, 346–47 (4th Cir. 2009), cert. granted,

judgment vacated, 559 U.S. 1089 (2010), and adhered to in part sub nom. The Real

Truth About Obama, Inc. v. F.E.C., 607 F.3d 355 (4th Cir. 2010).

                                             3
       After discussing case law relevant to an Eighth Amendment analysis of the

alleged deprivation of an inmate’s right to physical exercise, the Magistrate Judge found

that Plaintiff’s motion for a preliminary injunction and TRO should be denied. (See ECF

No. 52 at 1–6.) Specifically, the Magistrate Judge noted the context of Plaintiff’s claims,

that he is not merely opposing a motion to dismiss or a motion for summary judgment,

but seeking a mandatory preliminary injunction—in other words, an injunction that alters

that status quo—which should only be granted in exigent circumstances. See Wetzel,

635 at 286. The Magistrate Judge concluded that Plaintiff failed to make the requisite

showing under Winter’s success-on-the-merits prong because his motion was

unsupported with medical documentation and evidence of serious physical or emotional

injury. (ECF No. 52 at 5.) She further concluded that Plaintiff has not sufficiently

demonstrated “‘irreparable harm in a deteriorating circumstance created by the

defendant,’” such that preliminary relief would be appropriate. (Id. (quoting In re

Microsoft Corp. Antitrust Litig., 333 F.3d 517, 526 (4th Cir. 2003)).) Moreover, the

Magistrate Judge found that Plaintiff failed to establish that the balance of equities tips

in his favor, or that the requested injunction is in the public interest. (Id. at 6.) “In sum,

the [Magistrate Judge] recommends that Plaintiff has not demonstrated the exigencies

that would justify granting his [m]otion . . . .” (Id.)

       Plaintiff’s objections faithfully recite much of the law relevant to the Court’s

consideration of a motion for preliminary injunction (see ECF No. 58 at 1–3.) However,

his arguments fail to reveal any error in the Magistrate Judge’s analysis. Plaintiff cites

Taylor v. Freeman, 34 F.3d 266 (4th Cir. 1994), for the proposition that courts will

generally grant preliminary injunctive relief involving the management of prisons only

                                                 4
under exceptional and compelling circumstances. See id. at 269–70 n.2. He argues that

the denial of all rights, to include the right to be free from cruel and unusual punishment,

constitute exceptional and compelling circumstances. (See ECF No. 58 at 3.)

       In Taylor, the Fourth Circuit Court of Appeals held that the district court erred by

granting mandatory preliminary injunctive relief with respect to reducing the inmate

population at a youth correctional facility in order to alleviate overcrowding and

understaffing that allegedly exposed inmates to unconstitutionally unacceptable risk of

physical violence. 34 F.3d at 270. The Fourth Circuit concluded that the district court,

“[took] its extraordinary action on the basis of little more than conclusory findings, which

failed to consider the evidence submitted by prison officials in opposition to injunctive

relief, and which likely could not support even an appropriately limited order of injunctive

relief in this context.” Id. The Taylor court stated, “In combination, these errors confirm

that the district court exceeded the limited remedial authority vested in the federal courts

to direct the way in which state prison officials meet the dictates of the Eighth

Amendment.” Id. Thus, given the lack of evidence submitted by Plaintiff to substantiate

physical or emotional injury, and the presence of evidence submitted by Defendant to

explain the alleged necessity of the lockdown at the correctional facility where Plaintiff is

housed (see McCabe Decl. ¶¶ 3–11, ECF No. 30-1) and to describe plans currently

being implemented to release the lockdown and reinstate out-of-cell exercise (see id. ¶¶

12–23), the holding in Taylor counsels against granting Plaintiff’s motion.

       Plaintiff further argues that he is alleging the same Eighth Amendment violations

that occurred in Hearns v. Terhune, 413 F.3d 1036 (9th Cir. 2005), that he “was not

involved in the incident that caused [the] lockdown, and the Defendant is simply taking

                                             5
advantage of the Court’s decision not to order the Defendant to respect Plaintiff’s rights

according to the Constitution.” (ECF No. 58 at 4.) In Hearns, the Ninth Circuit Court of

Appeals held that the district court erred in dismissing Hearns’s “conditions-of-

confinement” claim, nothing that “Hearns alleged serious health hazards in the

disciplinary segregation yard, including toilets that did not work; sinks that were rusted

and stagnant pools of water infested with insects; and a lack of cold water even though

the temperatures in the prison yard exceeded one hundred degrees.” 413 F.3d at 1042–

43. While the Hearns court cited the rule, generally accepted in the Ninth Circuit, that a

long-term deprivation of outdoor exercise for inmates is unconstitutional, see id. at 1042

(citing LeMaire v. Maass, 12 F.3d 1444, 1457 (9th Cir. 1993)), it was Hearns’s

allegations about the specific conditions of the prison yard, which he averred kept him

from using the yard, that led the court to reverse the district court and conclude that

Hearns stated a claim of unconstitutional prison conditions for purposes of a Rule

12(b)(6) motion, see id. at 1043 (“[W]ith allegations that there was a lack of drinkable

water, the complaint is sufficient to state a cause of action.”). Putting aside the factual

distinctions between Plaintiff’s allegations and the circumstances at issue in Hearns, the

difference in procedural posture renders Hearns unpersuasive to displace the sound

reasoning of the Magistrate Judge. It is one thing for an appellate court to find, as the

Ninth Circuit did in Hearns, that a district court was too hasty in dismissing a plaintiff’s

complaint for failure to state a claim. It is another thing entirely for a district court to

grant mandatory injunctive relief before adjudicating the merits of an Eighth Amendment

claim, which Plaintiff is asking the Court to do here. The Court agrees with Magistrate

Judge West that Plaintiff has failed to make a sufficient showing with respect to any of

                                             6
the Winter factors. Accordingly, Plaintiff’s objections are overruled.

                                      CONCLUSION

       For the reasons stated above and by the Magistrate Judge, the Court overrules

Petitioner’s objections and adopts and incorporates by reference the Magistrate Judge’s

Report herein. It is therefore ORDERED that Petitioner’s motion for preliminary

injunction and temporary restraining order (ECF No. 24) is DENIED.

       IT IS SO ORDERED.



                                                  /s/Bruce Howe Hendricks
                                                  United States District Judge

August 14, 2019
Charleston, South Carolina




                                             7
